Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	This application contains claims directed to the following patentably distinct species:
	A) Crosslinking precursor comprises a linear molecule (e.g., Claim 2)
		A1) (meth)acryloxypropyl terminated PDMS
		A2) poly(ethylene glycol) di(meth)acrylate
		A3) 1,10-decanedio di(meth)acrylate
		A4) ethoxylated bisphenol A di(meth)acrylate
		A5) urethane (meth)acrylate
		A6) epoxy (meth)acrylate
	B) Crosslinking precursor comprises a branched monomer (e.g., Claim 3)
		B1) ethoxylated trimethylolpropane triacrylate
B2) trimethylolpropane trimethacrylate
		B3) alkyloyl-modified dipentaerythritol triacrylate
		B4) ethoxylated glycerin triacrylate
		B5) ethoxylated pentaerythritol tetraacrylate
	C) Crosslinking precursor comprises a branched oligomer (e.g., Claim 4)
		C1) ethoxylated trimethylolpropane triacrylate
		C2) ethoxylated glycerin triacrylate
		C3) ethoxylated pentaerythritol tetraacrylate
	D) Azo initiator (e.g., Claim 5)
	E) Peroxide initiator (e.g., Claim 6)

2.	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species among A), B) and C) AND a single disclosed species between D) and E) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim I is generic.
	If A) is elected, Applicant is further required to elect a single disclosed species among A1) to A6).
	If B) is elected, Applicant is further required to elect a single disclosed species among B1) to B5).
If C) is elected, Applicant is further required to elect a single disclosed species among C1) to C3).

3.	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
	The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

5.	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
June 28, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765